UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2005


MICHAEL J. SINDRAM,

                      Plaintiff – Appellant,

          v.

DOUGLAS B. ROBELEN, State Actor; GERALD BRUCE LEE; PHYLLIS
T. WALTON; LISA GRAYSON; U.S. MARSHAL SERVICE; JOHN
HACKMAN,

                      Defendants – Appellees,

          and

PATRICIA L. HARRINGTON,

                      Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01082-GBL-IDD)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael J. Sindram appeals the district court’s order

enjoining him from filing further civil actions in the district

court   without   receiving    pre-filing    authorization.       We   have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.            Sindram

v. Robelen, No. 1:09-cv-01082-GBL-IDD (E.D. Va. Aug. 19, 2011).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2